McCay, Judge.
1. There was, in fact, no judgment of the court, not even a verdict, until the return of the remittitur. The verdict had been set aside by the order of the court. True, the plaintiff excepted, and that judgment was reversed; but it was the judgment of the court until it was reversed. Had there been no exception taken, would the parties not have been bound by it? The judgment would have been a decisive judgment or decree of the court, the subject matter of a bill of exceptions and would have concluded the parties had they not excepted to it. And so they thought, and did except. Suppose the verdict had not been put on the minutes, and a motion made at the next term to put it on the minutes nunc pro tunc ? Would not a motion for new trial then be in time? The statute requiring a motion for new trial to be made at the term of the trial, is to be construed reasonably. True, one of the reasons of it is, that then is the best time to get at the facts, the parol rulings, and a brief of the testimony. But another, and the ancient reason, was that the record was complete within four days, and the parties had a right to treat the litigation ended : See Spann vs. Clark, 47 Georgia, 374; Goody vs. Hightower, 1 Kelly, 252, (4th head-note); Tarver vs. McKay, 15 Georgia, 368; Candler vs. Hammond, 23 Georgia, 414. Assuming that the defendant was entitled to a new trial on the merits of his case, it would be a total perversion of the intention of the new trial laws to deny it because he did not, under the circumstances, move for it at the term. The judge, of his own motion, set aside the verdict. Pie had nothing to move for. To move would have been disrespectful to the court, *257since to do so, he would have to refuse to recognize the order of the court. The act of the court ought not to injure any man. It must also be remembered that a motion was, iu fact, made at the proper term, and service of it acknowledged. The motion was not completed by filing a brief of the testitimony, because of the order of the judge setting aside the verdict. Why does not the party have a right to amend his motion by now filing the brief? See Pope vs. Toombs, 20 Georgia, 762; Dunn vs. Crozier, 17 Georgia, 70; Hamilton vs. Conyers, 25 Ibid., 158 ; 41 Ibid., 557.
2. Upon the merits of the motion, we think there was no abuse of the discretion of the court. The verdict was not sustained by the evidence. The jury doubtless did as they thought right. Perhaps, in good morals, the father ought to pay this debt; but the obligation to do so is not made out according to law, and courts and juries are bound by the law. There are many imperfect obligations; which, whilst men of high honor acknowledge them, the law does not recognize, and so far as we can judge, this seems to be one of them.
Judgment affirmed.